DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
This Action is in response to communications filed 05/02/2022.
Claims 1 and 8 have been amended.
Claims 1, 4-8, and 11-14 are pending.
Claims 1, 4-8, and 11-14 are rejected.

Response to Arguments
In Remarks filed on 05/02/2022, Applicant substantially argues:
The applied references Hood, Koseki and Abellanas fails to disclose the amended limitations of claim 1, and similarly amended claim 8, for determining the timing based on a failure rate according to use time of a storage device and calculating a reliability index value indicating a probability that all of the data is not lost in a predetermined time period and relating to possibility of data erasure based on the failure rate wherein determining the timing is based on comparing the reliability index value and a threshold value. In particular, Applicant points to Paragraph [0017] of Abellanas which discloses the estimated or predicted reliability metric value may be based on architectural vulnerability factors (AVFs) for adjusting the timing and Applicant argues that this does not address the claimed calculation of a reliability index indicating probability that all of the data is not lost. Applicant’s arguments filed have been fully considered but they are in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of remaining dependent claims by virtue of dependency on respective independent claims for the reasons indicated above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejections made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated May 2, 2022.

Claim Rejections - 35 USC § 103

Claims 1, 4-5, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 2006/0075189) in view of Koseki et al. (US 2008/0092143) and further in view of Losh et al. (US 2013/0326284).

Regarding claim 1, Hood discloses, in the italicized portions, a storage control device, comprising: a memory; and a processor coupled to the memory and configured to ([0038] At least one disk drive, but typically a plurality of disk drives 20 are coupled to the disk adapter(s) 18 via data paths 18A. The disk drives 20 may be organized in RAID fashion, e.g., they may be organized and operated in a RAID 5 configuration under the direction of a RAID controller 20A (shown for convenience as being associated with the disk adapter(s) 18).): receive data to be written; divide the data received into a plurality of blocks; for each group to which two or more blocks among the plurality of blocks and one or more correction codes used for correcting some of the two or more blocks belong, distribute and arrange the blocks and the correction codes in a plurality of storage devices ([0003] The array of storage devices thus appear as a single virtual storage device with a sequential list of storage elements. The storage elements are commonly known as blocks of storage, and the data stored within the data blocks are known as data blocks. I/O operations (such as read and write) are qualified with reference to one or more blocks of storage in the virtual storage device. When an I/O operation is performed on the virtual storage device, the RAID controller maps the I/O operation onto the array of independent storage devices. In order to virtualize the array of storage devices and map I/O operations the RAID controller may employ standard RAID techniques that are well known in the art.); at predetermined timing according to an operation status of the plurality of storage devices, change at least one of the number of blocks and the number of correction codes made to belong to the group corresponding to the data ([0050] Referring also to FIG. 5, by monitoring the drive usage data and trends collected by the monitor 20 (FIG. 5, block 5A), at a certain duty cycle threshold the monitor 22 can assert a RAID Level Change signal on the signal line 23 to the RAID controller 20A (FIG. 5, block 5B) to automatically command (or recommend) that a RAID level change be made (e.g., from RAID 5 to RAID 10). In general, the RAID Level Change signal is asserted to cause or recommend a change to a RAID level that is more tolerant of a single or multiple disk drive failure than the current RAID level. Depending on the circumstances, the RAID controller 20A may respond by beginning the on-the-fly migration of the disk drives 20 from a current RAID level to another RAID level (e.g., from RAID 5 to RAID 10).); determine the timing based on a failure rate according to use time of a storage device; calculate a reliability index value indicating a probability that all of the data is not lost in a determined period and relating to a possibility of erasure for the data based on the failure rate; and determine the timing in accordance with comparison between the reliability index value and a predetermined threshold value. Herein it is disclosed by Hood changing of a current RAID level to another RAID. In this process the number of disks containing user data and parity data per strip change based on the new RAID level resulting in a different configuration of storage. Hood additionally discloses that the decision to change the RAID level may be dependent on monitored drive usage information. Hood does not explicitly disclose that this occurs at a predetermined timing and determination of timing of changing error protection based on a failure rate according to use time of a storage device, calculating a reliability index value based on failure rate and determining the timing in accordance with comparison between the reliability index value and threshold value; however, regarding periodically changing the RAID level configuration, Koseki discloses in Paragraphs [0047] and [0049] “[0047] FIG. 5 is a flowchart of the data-parity change processing. The CPU 120 starts the data-parity change processing at a prescribed timing (described later), and determines whether data-parity change is required targeting all RAID groups 2200 based on information of the data-parity change execution opportunity management table 1320 (step S401) (details will be explained with reference to FIG. 6). When the CPU 120 determines that there is a RAID group 2200 that requires a data-parity change (S401: YES), it executes data-parity change to the target RAID group 2200 (step S402) (details will be explained with reference to FIG. 7). The CPU 120 thereafter ends the data-parity change processing. [0049] Incidentally, the data-parity change processing is executed at a periodical timing or an arbitrary timing. Periodical timing, for instance, is execution at regular intervals based on a timer, or execution each time the number of commands received from the host computer 300 reaches a multiple of a specific number.” Herein it is disclosed by Koseki that the data-parity change processing may occur at a prescribed interval such as on timer. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the data-parity distribution among the disks on a periodic basis as disclosed by Koseki in order to address load balancing and data reliability of the stored data (Koseki [0009]). Regarding the following limitations, Losh discloses determine the timing based on a failure rate according to use time of a storage device ([0056] The reliability module 120 may be configured to calculate a reliability metric of the storage division (e.g., based on one or more test operations), to project, forecast, and/or estimate the reliability metric at the end of a pre-determined time period); calculate a reliability index value indicating a probability that all of the data is not lost in a determined period and relating to a possibility of erasure for the data based on the failure rate ([0027] The probability of data errors may quantified in a "reliability metric." As used herein, a reliability metric quantifies a probability, likelihood, assurance, guarantee, or the like, that data stored on the solid-state storage medium can be successfully obtained therefrom. Accordingly, in some embodiments, a reliability metric may correspond to a bit error rate (BER) and/or raw bit error rate (RBER). BER and/or RBER metrics may be derived, at least in part, from the number of errors encountered during one or more storage operations as compared to the total amount of data transferred to and/or from the solid-state storage medium. For example, an RBER of a read operation may correspond to the number of bit errors encountered in a read operation divided by the total number of bits transferred in the read operation. The reliability metric may incorporate other factors, such as the probability of failure (e.g., based on a current and/or projected wear-level), operating conditions, profiling information, manufacturer specifications, testing and experience, and so on. [0055] The reliability metric of a storage division may, therefore, quantify the reliability of storage operations performed on the solid-state storage media 110 by the storage controller 104 (e.g., may correspond to the probability of errors in data written to and/or read from the solid-state storage media 110). The reliability metric of a storage division may comprise a bit error rate (BER), a raw bit error rate (RBER), time-to-failure estimate, wear-level, read and/or write cycle count, or the like. In some embodiments, storage divisions may be retired based on a projected reliability metric. As used herein, a "projected reliability metric" refers to a projection, estimate, and/or forecast of the reliability of a storage division at future time (e.g., after a pre-determined time period, such as the data retention period, described above, and/or one or more other event(s)).); and determine the timing in accordance with comparison between the reliability index value and a predetermined threshold value ([0032] Portions of the solid-state storage medium that are projected to have a reliability metric that does not satisfy a "reliability threshold" may be retired. The reliability threshold may be based, at least in part, on an error correction strength, which may correspond to the number of data errors the storage controller is capable of detecting and/or correcting in data stored on the non-volatile storage medium. For example, data may be encoded in an error-correcting code (ECC) capable of correcting a pre-determined number of errors, and the reliability threshold may be set such that the number of probable errors can be corrected by the ECC encoding. Therefore, in some embodiments, the reliability threshold may be based, at least in part, upon the strength of an ECC data encoding.). Herein it is disclosed by Losh that the reliability of data accuracy includes consideration of a monitored error rate among other factors that may be included in the calculation. Specifically, the reliability metric represents that data stored in the location may be correctly retrieved with a subsequent operation. Furthermore, herein it is disclosed by Losh that the reliability metric is compared to a threshold and that the period of calculation may be determined based on the results of other reliability calculations thereby performing consistent reliability calculations in order to maintain data accuracy. In view of Koseki, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the reliability metric to a predetermined value on a periodic timing when considering changing the RAID level based on the monitored failures. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the RAID level change as disclosed by Hood and Koseki on a predetermined timing according to failure information as disclosed by Losh in order to address data reliability and manage data failures within an expected range (Losh [0062]). Losh specifically notes in Paragraph [0062] that the strength of the error correcting code (ECC) may be changed based on reliability and/or error rate of the storage. Hood, Koseki, and Losh are analogous art because they are from the same field of endeavor of managing data reliability in a storage system.
Regarding claim 4, Koseki and Losh further disclose the storage control device according to claim 1, wherein the processor increases a ratio of the number of the correction codes in the group when the reliability index value is smaller than a lower threshold value of a reference range, and decreases a ratio of the number of correction codes in the group when the reliability index value is larger than an upper threshold value of the reference range (Koseki [0073] Further, the change pattern for designating the parity ratio or the like of physical disks 2100 can be changed to an arbitrary ratio by the administrator as a changeable tuning parameter using control software installed in the host computer 300 of the storage apparatus 10. And Losh [0062] The ECC write module 246 may encode data according to a selected ECC "strength." As used herein, the "strength" of an error-correcting code refers to the number of errors that can be detected and/or corrected by use of the error correcting code. In some embodiments, the strength of the ECC encoding implemented by the ECC write module 246 may be adaptive and/or configurable. In some embodiments, the strength of the ECC encoding may be selected according to the reliability and/or error rate of the solid-state storage media 110.). Herein it is disclosed by Koseki and Losh that parity and strength of ECC may be reconfigured during the operational time of the storage. In this manner, the changes in reliability may be the change in RAID level as the amount of parity data for each set of user data is found to be analogous to the concept as demonstrated in Losh of changing the degree of ECC according to determined reliability.
Regarding claim 5, Koseki further discloses the storage control device according to claim 1, wherein the processor determines the timing, based on at least one of the number of defective storage areas in the plurality of storage devices, a frequency of access requests for the plurality of storage devices, and a frequency of maintenance performed for the plurality of storage devices ([0049] Periodical timing, for instance, is execution at regular intervals based on a timer, or execution each time the number of commands received from the host computer 300 reaches a multiple of a specific number.). Herein it is disclosed by Koseki that the timing may be managed based on the number of commands received at the storage device which is found analogous to the frequency of access requests for the plurality of storage devices. In this manner, the storage system may periodically manage the system configuration after processing a number of commands in order to address actual usage of the storage system.
Regarding claim 8, Hood discloses, in the italicized portions, a non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute processing comprising ([0049]): dividing data to be written into a plurality of blocks, for each group to which two or more blocks in the plurality of blocks and one or more correction codes used for correcting some of the two or more blocks, to distribute and arrange the blocks and the correction codes in a plurality of storage devices ([0003]); changing at least one of the number of blocks and the number of correction codes made to belong to the group corresponding to the data ([0050]), at predetermined timing in accordance with an operation status of the plurality of storage devices; determining the timing based on a failure rate according to use time of a storage device; calculating a reliability index value indicating a probability that all of the data is not lost in a determined period and relating to a possibility of erasure for the data based on the failure rate; and determining the timing in accordance with comparison between the reliability index value and a predetermined threshold value. Hood additionally discloses that the decision to change the RAID level may be dependent on monitored drive usage information. Hood does not explicitly disclose that this occurs at a predetermined timing; however, regarding periodically changing the RAID level configuration, Koseki discloses in Paragraphs [0047] and [0049] that the data-parity change processing may occur at a prescribed interval such as on timer. Regarding the following limitations, Losh discloses determining the timing based on a failure rate according to use time of a storage device ([0056]); calculating a reliability index value indicating a probability that all of the data is not lost in a determined period and relating to a possibility of erasure for the data based on the failure rate ([0027] and [0055]); and determining the timing in accordance with comparison between the reliability index value and a predetermined threshold value ([0032]). Herein it is disclosed by Losh that the reliability of data accuracy includes consideration of a monitored error rate among other factors that may be included in the calculation. Specifically, the reliability metric represents that data stored in the location may be correctly retrieved with a subsequent operation. Furthermore, herein it is disclosed by Losh that the reliability metric is compared to a threshold and that the period of calculation may be determined based on the results of other reliability calculations thereby performing consistent reliability calculations in order to maintain data accuracy. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 11, Koseki and Losh further disclose the non-transitory computer-readable recording medium according to claim 8, further comprising: increasing a ratio of the number of correction codes in the group when the reliability index value is smaller than a lower threshold value of a reference range, and decreasing a ratio of the number of correction codes in the group when the reliability index value is larger than an upper threshold value of the reference range (Koseki [0073] And Losh [0062]). Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 12, Koseki further discloses the non-transitory computer-readable recording medium according to claim 8, further comprising: determining the timing based on at least any one of the number of defective storage areas in the plurality of storage devices, a frequency of access requests for the plurality of storage devices, and a frequency of maintenance performed for the plurality of storage devices ([0049]). Claim 12 is rejected on a similar basis as claim 5.


Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hood in view of Koseki and further in view of Losh and still further in view of Lubbers et al. (US 2005/0223156).

Regarding claim 6, Hood, Koseki and Losh do not explicitly disclose the storage control device according to claim 1, wherein the processor sequentially and cyclically arranges the plurality of blocks in the plurality of storage devices, and allocates the blocks to the group in an arrangement order, to change the number of blocks made to belong to the group, without moving the blocks among the plurality of storage devices. Regarding these limitations, Lubbers discloses in Paragraphs [0044] and [0050] and [0069] “[0044] Drives may also be organized into groups. In table 300, group 1 (306) contains drives A, C, E, G, and I and group 2 (308) contains drives B, D, F, H and J. Pairing may be employed for RAID-1 data formats such that one member of the pair contains data and the other member of the pair contains mirror data. Grouping may be employed for RAID-5 data formats such that data may be stored in one group and parity is stored in another group. [0050] It also may be observed in FIG. 7 that in contrast to many RAID 5 implementations where data and parity are stored in each row, embodiments of the present invention provide a "packed parity" data format where parity is stored in a latter portion of the grid, allowing the "front end" on the grid to solely contain user data, allowing data to be sequentially accessed, providing higher read performance. [0069] At step 1708, DSUs that correspond to RSUs that are in excess of the number of RSUs supported by the destination format are copied to the new grid, starting with the first DSU. At step 1710, DSUs are copied in step 1708 are copied within the new grid to another group to provide RAID-1 mirror data if the destination format is RAID-1. Otherwise, row parity is calculated and stored. If the destination format is RAID-6, vertical parity is also calculated and stored. The DSU location where data, mirror data, row parity, or vertical parity are stored is specified by the DSU/Parity map for the destination format. At step 1712, DSUs in the source grid that were copied to the new grid are marked as free. At step 1714, DSUs in the source grid are copied within the source grid to another group to provide RAID-1 mirror data if the destination format is RAID-1. Otherwise, row parity is calculated and stored. If the destination format is RAID-6, vertical parity is also calculated and stored. The DSU location where data, mirror data, row parity, or vertical parity are stored is specified by the DSU/Parity map for the destination format. At step 1720, metadata is updated to change the designation of the source grid to that of the destination format. If the check performed in step 1704 determines that the number of RSUs in the source grid is less than or equal to the number of RSUs provided by the destination format, processing continues at step 1716. At step 1716, DSUs in excess of the number of DSUs supported by the destination format are marked as free.” Herein it is disclosed by Lubbers that the storage drives may be organized into groups such that one group is designated for storing user data and the other group stores parity data for the associated user data. Furthermore, it is noted that the data is stored in a sequential manner such that user data may be sequentially and cyclically accessed separately from the parity data according to the striping across the disks. Additionally, it is disclosed when changing RAID level which therefore requires a different number of disks for the user data and parity data, it is managed by distributing the data as necessary across the disks located in each group to match the new RAID level and respectively marking disks as free when not used by the data in the new configuration. In this manner, data is not required to be moved under the new configuration and merely blocks which are not required are marked as free to store new data. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage the disk drives in organized groupings and provide sequential access to the data as disclosed by Lubbers and apply management organization in Hood and Koseki in order to address disk failures and improve system performance for input/output operations (Lubbers [0062-0063]). Hood, Koseki, Losh and Lubbers are analogous art because they are from the same field of endeavor of managing distributed storage operations.
Regarding claim 7, Lubbers further discloses the storage control device according to claim 6, wherein the processor assigns, among the plurality of storage devices, a first storage device group as a storage destination of the blocks, and a second storage device group as a storage destination of the correction codes, to first data, and assigns, among the plurality of storage devices, a third storage device group different from a first storage device group as a storage destination of the blocks, and a fourth storage device group different from the second storage device group as a storage destination of the correction codes, to second data (Figure 3 and [0044] In FIG. 3 sparing table 300 contains indices drives 302 and sparing versions 304. Drives 302 correspond to those depicted in FIG. 2. The designation of which drives provide spare data blocks (as indicated by the letter "s") and which drives provide user data or parity data blocks (as indicated by the letter "u") changes for each sparing version in a regular and predetermined fashion. This allows user data, parity, and spare data blocks to be distributed across all drives in an even manner. In implementations where two or more drives provide spare capacity for each sparing version, drives may be organized into groups and pairs. In table 300, drives A&B, C&D, E&F, G&H, and I&J form pairs and sparing is allocated such that data blocks contained in the two drives of the pair have the same designation (spare or user data/parity) for each version of the table. Drives may also be organized into groups. In table 300, group 1 (306) contains drives A, C, E, G, and I and group 2 (308) contains drives B, D, F, H and J. Pairing may be employed for RAID-1 data formats such that one member of the pair contains data and the other member of the pair contains mirror data. Grouping may be employed for RAID-5 data formats such that data may be stored in one group and parity is stored in another group.). Herein it is disclosed that the user data and parity data may be stored in different drive groups. Furthermore, as depicted in Figure 3, as data is stored in both groups in a sequential manner, the associated disks to each stored set of data is different based on the amount of storage required therefore the starting disk and ending disk may be different for each set of data. It would be obvious to one of ordinary skill in the art to recognize that striping data across the group of disks will result in different groups of disks storing data of differing lengths as they are stored sequentially. The set of disks storing each set of data may be considered a different storage device group as the devices accessed to retrieve data may vary per set of data.
Regarding claim 13, Hood, Koseki and Losh do not explicitly disclose the non-transitory computer-readable recording medium according to claim 8, further comprising: sequentially and cyclically arranging the plurality of blocks in the plurality of storage devices, and assigning the blocks to the groups in an arrangement order, to change the number of blocks made to belong to the group, without moving the blocks among the plurality of storage devices. Regarding these limitations, Lubbers discloses in Paragraphs [0044] and [0050] and [0069] that the storage drives may be organized into groups such that one group is designated for storing user data and the other group stores parity data for the associated user data. Furthermore, it is noted that the data is stored in a sequential manner such that user data may be sequentially and cyclically accessed separately from the parity data and when storing the data under the new configuration, data blocks no longer needed are marked as free. Claim 13 is rejected on a similar basis as claim 6.
Regarding claim 14, Lubbers further discloses the non-transitory computer-readable recording medium according to claim 13, further comprising: assigning, among the plurality of storage devices, a first storage device group as a storage destination of the blocks, and a second storage device group as a storage destination of the correction codes, to first data; and assigning, among the plurality of storage devices, a third storage device group different from a first storage device group as a storage destination of the blocks, and a fourth storage device group different from the second storage device group as a storage destination of the correction codes, to second data (Figure 3 and [0044]). Herein it is disclosed that the user data and parity data may be stored in different drive groups. Furthermore, as depicted in Figure 3, as data is stored in both groups in a sequential manner, the associated disks to each stored set of data is different based on the amount of storage required therefore the starting disk and ending disk may be different for each set of data. Claim 14 is rejected on a similar basis as claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135